                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE


   IN RE:
                                                              }       Case No. 3:20-bk-03561
                                                              }
   LIVINGSCAPES, LLC                                          }       Chapter 11
                                                              }
   Debtor(s)                                                  }


                                  NOTICE OF AMENDMENT TO SCHEDULE B



            NOW COMES the Debtor(s), through counsel, and hereby gives notice that Schedule B has

   been amended to add an inventory attachment, and clarify the collateral against the Toro Exmark loan.



                                                     Respectfully submitted,


                                                     LEFKOVITZ & LEFKOVITZ


                                                     By: /s/ Steven L. Lefkovitz
                                                     Steven L. Lefkovitz, No. 5953
                                                     Attorney for the Debtor(s)
                                                     618 Church St., #410
                                                     Nashville, TN 37219
                                                     (615) 256-8300 fax (615) 255-4516
                                                     slefkovitz@lefkovitz.com

                                      CERTIFICATE OF SERVICE

   A copy of the foregoing has been sent to the U.S. Trustee, and all creditors and parties-in-interest
   to receive notice electronically via the Court’s ECF filing system on February 17, 2021.

                                                              /s/ Steven L. Lefkovitz
                                                              Steven L. Lefkovitz




Case 3:20-bk-03561        Doc 36     Filed 02/17/21 Entered 02/17/21 09:38:28                   Desc Main
                                     Document     Page 1 of 1
